—In a proceeding pursuant to CPLR article 78 to review a determination of the Rockland County Board of Cooperative Educational Services dated June 11, 1997, denying the petitioner tenure and terminating her services as a probationary administrative assistant, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Sherwood, J.), dated January 12, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
It is well established that a board of education has an unfettered right to terminate the employment of a teacher or administrator during his or her probationary period, without a hearing, unless that person establishes that his or her employment was terminated for a constitutionally impermissible purpose or in violation of a statutory proscription (see, Matter of Girards v Board of Educ., 40 NY2d 1020; see also, James v Board of Educ., 37 NY2d 891, 892; Matter of Bergstein v Board of Educ., 34 NY2d 318, 322). The petitioner here did not allege that the respondent terminated her probationary employment for a constitutionally impermissible purpose, and she failed to establish that the respondent did not comply with the procedural requirements of Education Law § 3031 or otherwise acted in violation of a statutory proscription. Under the circumstances, the Supreme Court did not err in determining that the respondent’s termination of the petitioner’s employment was not arbitrary and capricious (see, CPLR 7803).
The petitioner’s remaining contention is without merit. Sullivan, J. P., Krausman, Goldstein and Luciano, JJ., concur.